ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_01_FR.txt.                                                                               54




  DÉCLARATION DE M. LE JUGE YUSUF, VICE-PRÉSIDENT

[Traduction]

   Accord avec la décision et le raisonnement de la Cour — Somalie et Kenya
n’ayant ni négocié ni rédigé le mémorandum d’accord en cause — Interprétation
plus aisée si de telles négociations directes avaient eu lieu — Nécessité que les
Etats participent activement à l’élaboration des obligations qu’ils contractent.

   1. Je souscris à l’arrêt rendu par la Cour sur les exceptions préliminaires
soulevées par le Kenya, ainsi qu’au raisonnement sous-tendant ses conclu-
sions ﬁnales. Toutefois, les circonstances dans lesquelles le présent
diﬀérend relatif à la compétence de la Cour a vu le jour m’obligent à
formuler quelques observations concernant la signature, par le Kenya et la
Somalie, du mémorandum d’accord qui motive au premier chef les
exceptions préliminaires du Kenya et s’est trouvé au cœur des exposés
des deux Parties.
   2. Le mémorandum d’accord en cause dans la présente aﬀaire a, de
fait, été rédigé par un ambassadeur norvégien, M. Hans Wilhelm Longva,
alors que la Norvège prêtait une assistance technique à certains Etats
côtiers d’Afrique pour leur permettre de soumettre leur dossier ou des
informations préliminaires à la Commission des limites du plateau conti-
nental (ci-après, la « Commission des limites » ou la « Commission ») dans
le délai ﬁxé par les Etats parties à la convention des Nations Unies sur le
droit de la mer (ci-après, la « convention » ou la « CNUDM »). Ainsi
qu’observé par la Norvège, l’octroi de cette assistance répondait aux
appels formulés par l’Assemblée générale des Nations Unies lors de ses
soixante-troisième et soixante-quatrième sessions (doc. A/RES/63/111 et
A/RES/64/71), et par les Etats parties à la CNUDM lors de leur dix-
huitième réunion (doc. SPLOS/183). L’assistance de la Norvège ne s’est
pas limitée à la Somalie et au Kenya, mais a également bénéﬁcié à plu-
sieurs Etats d’Afrique de l’Ouest.
   3. Cette assistance technique était particulièrement précieuse pour les
Etats côtiers d’Afrique, d’autant plus qu’approchait l’expiration du délai
ﬁxé pour la présentation à la Commission des limites d’un dossier ou, à
tout le moins, d’informations préliminaires sur la limite extérieure du pla-
teau continental. La soumission à la Commission d’une demande com-
plète, ou même de simples informations préliminaires, est une opération
techniquement complexe exigeant le concours de personnes dotées des
compétences requises dans les domaines de la géologie, de la géophysique
ou de l’hydrographie. Or de telles compétences techniques faisaient défaut
à nombre d’Etats africains et l’assistance de la Norvège revêtait donc la
plus haute importance pour que ces Etats puissent communiquer à temps
les informations voulues à la Commission.

                                                                              56

                  délimitation maritime (décl. yusuf)                     55

   4. Une distinction s’impose toutefois entre, d’une part, les travaux
techniques nécessaires en vue de la communication d’informations com-
plètes ou préliminaires à la Commission concernant la limite extérieure
du plateau continental, une tâche pour laquelle la Norvège a oﬀert son
assistance à la suite de la résolution de l’Assemblée générale des Nations
Unies, et, d’autre part, la négociation et la rédaction d’un mémorandum
d’accord bilatéral destiné à signiﬁer l’absence d’objection du Kenya et de
la Somalie à l’égard de leurs communications respectives, compte tenu
des divergences subsistant entre les deux Etats voisins en matière de déli-
mitation maritime.
   5. Cette dernière question, de par sa nature strictement juridique et
politique, aurait dû être traitée directement par ces deux Etats voisins
d’Afrique, qui auraient dû négocier ensemble à la satisfaction de l’un et
de l’autre, et faire rédiger le mémorandum par leurs propres juristes
sur la base d’une conception claire de leur engagement à ne pas élever
d’objection à l’égard de leurs communications respectives, ainsi que de la
manière dont leurs gouvernements régleraient les questions de délimitation,
qui étaient étrangères à ce processus. Mais il a été procédé autrement,
semble-t-il.
   6. Ainsi qu’exposé dans l’arrêt de la Cour :
       « Le 10 mars 2009, [le Gouvernement fédéral de transition de la
    Somalie] a été informé de l’initiative du représentant spécial et de
    l’assistance de la Norvège, et s’est vu remettre un projet d’informa-
    tions préliminaires qui avait été préparé à son intention. A cette
    occasion lui a également été présenté un projet de mémorandum
    d’accord établi par l’ambassadeur Longva. La Somalie a fait modi-
    ﬁer le titre du mémorandum en y insérant les mots « to each other ».
    Le Kenya a apparemment proposé quelques amendements au texte,
    mais qui ne semblent pas avoir eu d’incidence sur la teneur du mémo-
    randum d’accord, en particulier s’agissant du sixième paragraphe. »
    (Par. 101.)
   7. Etant donné les circonstances rappelées ci-dessus, dans lesquelles le
Kenya et la Somalie ont conclu et signé un accord bilatéral qu’ils n’avaient
ni rédigé ni négocié mais dont le texte leur avait été proposé par une tierce
partie, il est étonnant que les deux Etats se querellent désormais au sujet
de l’interprétation des dispositions particulières de cet instrument en invo-
quant leurs objectifs et intentions allégués à l’époque de la signature. L’un
et l’autre attribuent aujourd’hui certaines implications juridiques aux dis-
positions de cet accord alors qu’il n’existe guère de travaux préparatoires
démontrant qu’ils aient concrètement contribué à leur élaboration (arrêt,
par. 99).
   8. A la suite de leur accession à l’indépendance dans les années 1960,
les Etats d’Afrique ont refusé de succéder aux accords bilatéraux qui
avaient été élaborés et négociés sans leur participation, et ont demandé
l’application du principe dit de la table rase, tel qu’exprimé en particulier
dans ce qu’il est généralement convenu d’appeler, en matière de succes-

                                                                          57

                  délimitation maritime (décl. yusuf)                      56

sion d’Etats, la doctrine Nyerere. Bien entendu, le mémorandum d’accord
conclu entre le Kenya et la Somalie ne peut être assimilé aux traités bila-
téraux conclus entre les puissances coloniales et des Etats tiers, auxquels
les Etats africains ont refusé de succéder à leur accession à l’indépen-
dance ; les nobles intentions de la Norvège ne sauraient pas davantage
être mises en doute en raison d’un diﬀérend dans lequel celle-ci n’est pour
rien et qu’elle ne pouvait pas prévoir, étant seulement intervenue pour
oﬀrir son aide.
   9. Cependant, il est pour le moins étonnant que, plus de cinquante
années après leur accession à l’indépendance, le Kenya et la Somalie s’op-
posent au sujet de l’interprétation d’un accord bilatéral qu’ils ont signé
mais n’ont ni négocié, ni rédigé ensemble. De fait, le présent diﬀérend
porte sur les implications juridiques d’un accord bilatéral qui a été rédigé
par une tierce partie et que les deux Etats voisins ont conclu alors que
leurs gouvernements respectifs n’avaient quasiment pas contribué à son
élaboration.
   10. Le droit international a beaucoup évolué depuis le début du
XXe siècle, et même depuis la décolonisation des Etats africains dans les
années 1960. Ses eﬀets imprègnent la vie quotidienne des peuples du
monde entier : que ce soit dans leurs transactions économiques, leur déve-
loppement, leurs interactions sociales ou leurs échanges culturels, le droit
international est omniprésent. Alors que celui-ci gagnait en inﬂuence, il
est apparu de plus en plus important de faire en sorte que chaque Etat
soit en mesure de participer activement à l’élaboration des instruments et
règles juridiques internationaux ayant une incidence sur son peuple ou ses
ressources, et de contracter des obligations en pleine connaissance de
cause.
   11. Nul gouvernement ne peut aujourd’hui se permettre d’apposer sa
signature sur un instrument juridique bilatéral qu’il n’a pas négocié avec
soin, ni guère contribué à élaborer. Cela vaut a fortiori pour les Gouver-
nements africains qui, du fait de leur douloureuse expérience passée des
accords juridiques internationaux conclus avec des puissances étrangères
(comme les traités de protectorat, les traités inégaux ou les traités de capi-
tulation), doivent prêter une attention particulière au contenu de tels ins-
truments. A cette ﬁn, ils doivent se doter et faire usage des compétences
voulues pour eux-mêmes négocier et formuler, en pleine connaissance de
cause, les règles et obligations de droit international auxquelles ils
entendent souscrire.

                                          (Signé) Abdulqawi A. Yusuf.




                                                                           58

